DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 3/9/2022 is acknowledged.
Applicant amended claims 1, 8, and 15; and cancelled claims 4 and 5.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tajima et al. (US 2017/0069752) (hereafter Tajima).
Regarding claim 15, Fig. 14 of Tajima discloses an integrated circuit (IC) structure, comprising: 20File: US12496DACA_FOSUNDIAL CONFIDENTIAL 
a substrate (region between top surface of 10 and bottom surface of 93 in Fig. 14) having a top surface (bottom surface of 93 in Fig. 14) and a bottom surface (top surface of 10 in Fig. 14) oppositely, and the substrate (region between top surface of 10 and bottom surface of 93 in Fig. 14) comprising a plurality of regions (regions between top surface of 10 and bottom surface of 93 in Fig. 14); 
semiconductor devices (21, 22, 23, 31, and 32 in Fig. 14) formed at the substrate (region between top surface of 10 and bottom surface of 93 in Fig. 14) and respectively within the plurality of regions (regions between top surface of 10 and bottom surface of 93 in Fig. 14); and 
5an UD trench isolation structure (61 and 62 in Fig. 14, paragraph 0042) formed in the substrate (region between top surface of 10 and bottom surface of 93 in Fig. 14) and 
wherein the plurality of regions (regions between top surface of 10 and bottom surface of 93 in Fig. 14) comprises a high-side region (region between the left 61 and the first 62 from the left corner of Fig. 14), a low-side region (region between the right 61 and the first 62 from the right corner of Fig. 14), a first region (region between the second 62 and the third 62 from the left corner of Fig. 14) and a second region (region between the second 62 and the third 62 from the right corner of Fig. 14) apart from each other by the UD 10trench isolation structure (61 and 62 in Fig. 14); and peripheries of the high-side region (region between the left 61 and the first 62 from the left corner of Fig. 14), the low-side region (region between the right 61 and the first 62 from the right corner of Fig. 14), the first region (region between the second 62 and the third 62 from the left corner of Fig. 14) and the second region (region between the second 62 and the third 62 from the right corner of Fig. 14) are surrounded by the UD trench isolation structure (61 and 62 in Fig. 14), wherein the high-side region (region between the left 61 and the first 62 from the left corner of Fig. 14), the low-side region (region between the right 61 and the first 62 from the right corner of Fig. 14), the first region (region between the second 62 and the third 62 from the left corner of Fig. 14) and the second region (region between the second 62 and the third 62 from the right corner of Fig. 14) are adjacent to each other and each of which (see Fig. 14) comprises at least one transistor.
15		Regarding claim 16, Fig. 14 of Tajima further discloses the IC structure according to claim 15, wherein a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor (21, 22, 23, 31, and 32 formed in the region between the second 62 and the third 62 from the left corner of Fig. 14) is formed in the first region (region between the second 62 and the 
Regarding claim 17, Fig. 14 of Tajima further discloses the IC structure according to claim 15, wherein a second vertical 20double-diffused metal oxide semiconductor (VDMOS) transistor (21, 22, 23, 31, and 32 formed in the region between the second 62 and the third 62 from the right corner of Fig. 14) is formed in the second region (region between the second 62 and the third 62 from the right corner of Fig. 14).  
Regarding claim 19, Fig. 14 of Tajima further discloses the IC structure according to claim 17, wherein the VDMOS 5transistor (21, 22, 23, 31, and 32 in Fig. 14) is configured with a trench-gate structure (31 and 32 in Fig. 14, paragraph 0023), and the VDMOS transistor (21, 22, 23, 31, and 32 in Fig. 14) comprises a gate structure (31 and 32 in Fig. 14, paragraph 0023) extending downwardly from the top surface of the substrate (region between top surface of 10 and bottom surface of 93 in Fig. 14), and the gate structure (31 and 32 in Fig. 14) comprises a gate 31 (Fig. 14, paragraph 0023) in a vertical trench (region where 31 and 32 are formed in Fig. 14) and an insulating layer 32 (Fig. 14, paragraph 0023) surrounding part of the gate 31 (Fig. 14) in the vertical trench.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 2017/0069752) (hereafter Tajima).
Regarding claim 18, Fig. 14 of Tajima discloses the IC structure according to claim 16, 
Fig. 3 of Tajima discloses the VDMOS transistor (31, 33, 23, 22, and 21 in Fig. 3) is configured with a planar structure and the VDMOS transistor comprises a gate oxide 33 (Fig. 3, paragraph 0070) on the top surface of the substrate (region between top surface of 10 and the bottom surface of 92), a gate 31 (Fig. 3, paragraph 0070) on the gate oxide, and a horizontal channel 22 (Fig. 3) diffused from an edge of the source region 92 (Fig. 3, paragraph 0051) near the gate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 14 of Tajima to form the VDMOS transistor is configured with a planar structure and the VDMOS transistor comprises a gate oxide on the top surface of the substrate, a gate on the gate oxide, and a horizontal channel diffused from an edge of the source region near the gate, as taught by Fig. 3 of Tajima, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the structure of the VDMOS transistor from the structure listed in Tajima (e.g. planar structure or trench gate structure); if this leads to the anticipated success, in the instant case providing a structure that allows for electrical conduction, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 14 of Tajima as applied to claim 15 above, and further in view of Shank et al. (US 2018/0166536) (hereafter Shank).
10						Regarding claim 20, Fig. 14 of Tajima discloses the IC structure according to claim 15, however Fig. 14 of Tajima does not disclose a shape of the UD trench is wide top and narrow 
Shank discloses a shape of the UD 15trench (22 and 28 in Fig. 3, paragraph 0024) is wide top and narrow bottom.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 14 of Tajima to form a shape of the UD 15trench is wide top and narrow bottom, as taught by Shank, since a plurality of transistors 18a, 18b (Shank, Fig. 3, paragraph 0028) are formed on the substrate 12 (Shank, Fig. 3, paragraph 0028), separated by STI structures 22 (Shank, Fig. 3, paragraph 0028) such that STI structures electrically isolates between the plurality of transistors. 

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Oishi (US 2014/0016012), discloses the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) further comprises a first region 159 (Fig. 2, paragraph 0053) adjacent to and electrically connected to the 5high-side region (region where 7 is formed in Fig. 2), and a periphery of the first region 159 (Fig. 2) is surrounded by the UD trench isolation structure (9 and 95 in Fig. 2) but fails to disclose a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit (IC) structure, comprising: a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region in combination with other elements of claim 1.

A closest prior art, Oishi (US 2014/0016012), discloses an integrated circuit (IC) structure, comprising: a substrate (150 and 117 in Fig. 2, paragraph 0061) having a top surface (top surface of 150 in Fig. 2) and a bottom surface (bottom surface of 117 in Fig. 2) oppositely, 
wherein the plurality of regions (regions of 150 where 2 and 7 are formed in Fig. 2) further comprises a first region 159 (Fig. 2, paragraph 0053) adjacent to and electrically connected to the 5high-side region (region where 7 is formed in Fig. 2), and a periphery of the first region 159 (Fig. 2) is surrounded by the UD trench isolation structure (9 and 95 in Fig. 2) but fails to teach a first vertical double-diffused metal oxide semiconductor (VDMOS) transistor is formed in 10the first region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 

Response to Arguments
1. 	Applicant's arguments filed 3/9/2022 have been fully considered.
Applicant's arguments with respect to claims 15-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813